Citation Nr: 1617127	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2013 VA Form 9, the Veteran request a Travel Board hearing.  In a November 2015 correspondence, the Veteran withdrew his hearing request.  Thus, the Board may proceed in adjudicating this case on the merits.


FINDING OF FACT

The Veteran has not had diabetes.


CONCLUSION OF LAW

The criteria for service connection for diabetes have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  The Veteran has not been afforded a VA examination on this claim, but the Board finds that one is not required in this case.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006)(holding that the requirement that there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service).

In this case, the service treatment records are silent as to any complaints or treatment for diabetes.  Moreover, the post-service evidence does not indicate a current diagnosis of diabetes or any complaints of or treatment for diabetes.  Indeed, the only medical reference to diabetes in the record is a July 2013 VA progress includes affirmative evidence that the Veteran does not have diabetes.  There is no competent evidence to the contrary.  Hence, VA has no duty to provide an examination in this case.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Analysis

The Veteran is seeking service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure in Vietnam.

The Veteran has stated that he cannot afford private medical treatment.  See June 2011 statement in support of claim.  He has, however, been seen by the VA Bradenton Community Based Outpatient Clinic in June and July 2013.  These records note no past history of diabetes.  He also underwent hemoglobin A1C testing for diabetes and the addendum refers to fasting blood sugar results.  He was not diagnosed with diabetes.  The Board finds this evidence highly probative as to whether the Veteran has diabetes.

The Veteran has not reported treatment for diabetes or a competent basis for why he believes he has diabetes.  Evidence of record does not show that the Veteran has any medical expertise.  He is therefore a layperson when it comes to diagnosing medical conditions.  Whether a lay diagnosis is competent evidence depends on the condition at issue and the particular facts of the case.  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The U.S. Court of Appeals for the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the U.S. Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses and matters in the realm of knowledge of a layperson.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

It is common knowledge that determining whether someone has diabetes depends on interpretation of laboratory testing by a medical professional and thus is not in the realm of knowledge of a layperson.  Furthermore, diabetes is a complex condition, not a simple one like a broken leg.  For these reasons, to the extent that the Veteran has implied that he has diabetes, his opinion is not competent evidence.  

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.); Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

The Veteran first asserted that he had diabetes when he filed his claim.  The medical evidence of record is sufficient to decide this appeal and leads to the conclusion that the Veteran has not had ever had diabetes.  For this reasons the appeal as to this 


(CONTINUED ON NEXT PAGE)




issue must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


